EXHIBIT 10.5

[image54.jpg]


Grantee: [All non-employee Directors]

Grant Date:   May 12, 2010

 

 

Number of Shares:  4,280

Vesting Day: May 1



Dear          :


 

Re:

Restricted Stock Award - Fiscal Year 2011

                    I am pleased to inform you that Spartan Stores, Inc., a
Michigan corporation, ("Spartan") has granted to you the number of restricted
shares of Spartan's Common Stock described above under the Spartan Stores, Inc.
Stock Incentive Plan of 2005 (the "Plan"). By accepting this grant, you agree
that the restricted stock is subject to the terms and conditions of this letter
and the Plan (which are incorporated into this letter by reference). If there is
any conflict between the terms of the Plan and this letter, the terms of the
Plan will control.

                    Restricted Stock Grant. Spartan grants to you 4,280 shares
of Spartan Stores, Inc. Common Stock, no par value, all of which are subject to
restrictions imposed under this letter and the Plan (the "Restricted Stock").
This grant of Restricted Stock shall not confer any right to you to be granted
Restricted Stock or other awards in the future under the Plan.

                    Restrictions. The Restricted Stock is subject to the
following transfer and forfeiture conditions ("Restrictions"), which will lapse,
if at all, as described in the "Lapse of Restrictions" section below. The period
during which Restricted Stock is subject to the Restrictions imposed by the Plan
and under this letter is referred to in this letter as the "Restricted Period."

                    (1)          Until the Restrictions lapse as set forth in
paragraphs (1), (2), (3) or (4) under Lapse of Restrictions below, the
Restricted Stock generally is not transferable by you except by will or
according to the laws of descent and distribution. All rights with respect to
the Restricted Stock are exercisable during your lifetime only by you, your
guardian, or your legal representative.

                    (2)          Any shares of Restricted Stock for which the
Restrictions have not lapsed will automatically be forfeited without
consideration upon the termination of your service as a director of Spartan for
any reason, except as otherwise provided in this letter.

                    (3)          If you enter into Competition (as defined in
the Plan) with Spartan, all shares of Restricted Stock still subject to
Restrictions will automatically be forfeited without



--------------------------------------------------------------------------------


consideration. The Committee (as defined in the Plan) or officers designated by
the Committee have absolute discretion to determine whether you have entered
into Competition with Spartan.

                    Lapse of Restrictions.

                    (1)          Except as otherwise provided in this letter,
and so long as you continue as a director of Spartan, the Restrictions imposed
on the Restricted Stock shall lapse as follows: (i)  33-1/3% (rounded to the
nearest whole share) of the shares of Restricted Stock will vest and the
Restrictions will lapse with respect to such shares of Restricted Stock on May
1, 2011; (ii) an additional 33-1/3% (rounded to the nearest whole share) of the
shares of Restricted Stock will vest and the Restrictions will lapse with
respect to such shares of Restricted Stock on May 1, 2012; and (iii) the
remaining shares of Restricted Stock will vest and the Restrictions will lapse
with respect to such shares of Restricted Stock on May 1, 2013.

                    (2)          Notwithstanding anything to the contrary in
this letter, upon termination of your service as a director of Spartan due to
your death or disability, the Restrictions applicable to any shares of
Restricted Stock will lapse automatically and the Restricted Stock will vest and
no longer be subject to forfeiture. For purposes of this letter you would be
deemed to be "disabled" if, by reason of accident, physical illness or mental
illness, you are unable to fulfill your normal responsibilities as a director of
Spartan for a continuous period of 180 days.

                    (3)          Notwithstanding anything to the contrary in
this letter, the Restrictions imposed on the Restricted Stock will lapse, and
the Restricted Stock will vest and no longer be subject to forfeiture, if during
the Restricted Period you shall have completed the term of the directorship for
which you shall have been most recently elected, you have been a director for at
least ten years, and you no longer continue as a director with Spartan.

                    (4)          Notwithstanding anything to the contrary in
this letter, in the event of a Change in Control (as defined in the Plan), the
Restrictions imposed on the Restricted Stock will lapse, and the Restricted
Stock will vest and no longer be subject to forfeiture in accordance with the
terms of the Plan.

                    Shareholder Rights. During the Restricted Period(s), you
shall have all voting, dividend, liquidation, and other rights with respect to
the Restricted Stock held of record by you as if you held unrestricted Common
Stock; provided, however, that the unvested portion of any Restricted Stock
award shall be subject to any restrictions on transferability or risks of
forfeiture imposed pursuant to this letter or the Plan. Any non-cash dividends
or distributions paid with respect to unvested Restricted Stock shall be subject
to the same restrictions as those relating to the Restricted Stock granted to
you under this letter agreement. After the Restrictions applicable to the
Restricted Stock lapse, you shall have all shareholder rights, including the
right to transfer the shares, subject to such conditions as Spartan may
reasonably specify to ensure compliance with federal and state securities laws.

          Beneficiary Designation. You may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this letter is to be paid in case of your death prior to
receipt of any or all of such benefit. Each such

2

--------------------------------------------------------------------------------


designation shall revoke all prior designations made by you, shall be in a form
prescribed by the Committee, and will be effective only when filed by you in
writing with the Vice President Human Resources of Spartan or his or her
successor during your lifetime. In the absence of any such designation, benefits
remaining unpaid at your death shall be paid to your estate.

                    Uncertificated Shares. Your «Restricted_Stock» shares of
Restricted Stock are being issued without a paper certificate. The Restricted
Stock will be registered in your name in Spartan's books and records and
reflected on the account statements issued to you by Smith Barney (or other
financial intermediary). Spartan Stores, Inc. is formed under the laws of the
State of Michigan. Spartan Stores, Inc. will furnish to you upon request and
without charge a full statement of the designation, relative rights,
preferences, and limitations of the shares of each class authorized to be
issued, the designation, relative rights, preferences, and limitations of each
series so far as the same have been prescribed, and the authority of the
Spartan's Board of Directors to designate and prescribe the relative rights,
preferences, and limitations of other series. If you have any questions, please
contact the Company's Director of Benefits.

                    Certifications. You represent and warrant that you are
acquiring the Restricted Stock for your own account and investment and without
any intent to resell or distribute the Restricted Stock. You shall not resell or
distribute the Restricted Stock after any Restricted Period except in compliance
with such conditions as Spartan may reasonably specify to ensure compliance with
federal and state securities laws.

                    Withholding. Because you are a non-employee director,
Spartan will not make any provision for the withholding of federal, state, or
local taxes in connection with the grant or vesting of the Restricted Stock.
Spartan will provide you with a completed IRS Form 1099 reporting non-employee
compensation and certain other payments made to you by Spartan for your service
as a director, including payments in connection with the Restricted Stock. You
are responsible for your tax obligations in connection with the grant and
vesting of the Restricted Stock, and Spartan recommends that you consult with
your tax advisor.

                    Binding Effect; Amendment. This letter and the Plan shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective heirs, successors and permitted assigns. This letter agreement shall
not be modified except in a writing executed by you and Spartan.

                    Miscellaneous.

                    (1)          This letter and your rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any shares acquired pursuant to this letter, as it
may deem advisable, including, without limitation, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such shares are then listed and/or traded, and under any blue sky or
state securities laws applicable to such shares. It is expressly understood that
the Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this letter, all
of which shall be binding upon you.


3

--------------------------------------------------------------------------------




                    (2)          The Board may terminate, amend, or modify the
Plan in accordance with the terms of the Plan.

                    (3)          You agree to take all steps necessary to comply
with all applicable provisions of federal and state securities laws in
exercising your rights under this letter. This letter shall be subject to all
applicable laws, rules, and regulations, Nasdaq Marketplace Rules, and to such
approvals by any governmental agencies, The Nasdaq Stock Market or any other
national securities exchanges as may be required.

                    (4)          To the extent not preempted by federal law,
this letter shall be governed by, and construed in accordance with, the laws of
the state of Michigan.



 

Very truly yours,

 

 

 

[eidsonsig.gif]

 

 

 

Dennis Eidson

 

President & Chief Executive Officer




4

--------------------------------------------------------------------------------